Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, and 10-22 are presented for examination.
Claims 1, 4, 7, 10-13, 16-17, 20 and 22 are amended. 
Claims 8 and 9 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Arguments
Regarding claim objections applicant’s arguments, see page 9 paragraph 4, filed November 23, 2021, with respect to claims 1-3 have been fully considered and are persuasive.  The claim objections of claims 1-3 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 9 paragraph 5, filed November 23, 2021, with respect to claims 4-7 and 10-22 have been fully considered and are not persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 4-7 and 10-22 is maintained.  Please see below: “It is unclear whether /how the “determining by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data” is perform, since in view of lines 2-3, the data packet is addressed to a second device and the data packet that indicates a window size . There is no linking of the limitations in the receiving step and the determining step.


Applicant’s arguments, see pages 10-17, filed November 23, 2021, with respect to the rejection(s) of claim(s) 4-7 and 10-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sastry et al. (US Pub. No.: 2013/0114408).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-7, and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites, “receiving, by a Radio Access Network (RAN) from a first device, a data packet that indicates a window size and that is addressed to a second device, in lines 2-3; determining by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data;”, in lines 4-7.  It is unclear whether /what/how the “determining by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data” is perform, since in view of lines 2-3, the data packet is addressed to a second device and the data packet that indicates a window size . There is no linking of the limitations in the receiving step and the determining step.

Claim 13 is also rejected for the same reason as set forth above for claim 20.

Claims 5-12 and 14-22 are also rejected since they depended on the independent claims 4 and 13, respectively, as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5, 11, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), and further in view of Mitra et al. (US Pub. No.: 2020/0250808).

As per claim 4, Sastry disclose A method comprising: 
 from a first device (see Fig.4-8,  a mobile station (MS) 300), a data packet that indicates a window size and that is addressed to a second device (see Fig.4-8,  TCP server 406 / a second device, see Fig.8, para. 0068-0073, in situations where the bandwidth is guaranteed, for example on GBR bearers, the slow start threshold is modified by the guaranteed bit rate that is determined by the quality of service (QoS) settings for that subscriber / a data packet that indicates a window size, based on the QoS. Also, per para. 0066, ss described in FIG. 4, a typical TCP connection 404 involves a sender such as TCP server 406 and a receiver such as MS 300. The sender is be referred to as a TCP server, and the recipient is referred to as a TCP client, and the TCP proxy implemented in session manager 508 at PGW/GGSN 214/ gateway 214); 
determining, by the RAN that the second device is configured to transmit non-Quality of Experience-sensitive (non-QoE-sensitive) data, the non-QoE-sensitive data comprising non-Guaranteed Bit Rate (GBR) data  (see para. 0080-0082, the congestion control modifications is performed using mobile system information for non-GBR bearers and the APN-AMBR and UE-AMBR is used as mobile system information to modify congestion control in a similar manner as the GBR and MBR information described above / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information is used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); 
based on determining that the second device is configured to transmit the at least non-GBR data, reducing, by the RAN, the window size indicated by the data packet (see para. 0070-0078, the client TCP proxy 602 modifies congestion control parameters by validating whether a mobile network is satisfying the promised mobile QCI characteristics, and per para. 0073, when the guaranteed bit rate parameter decreases, the non-Guaranteed Bit Rate (GBR) data, the client TCP proxy 602 decreases the restart window size); and
in response to reducing the window size, transmitting, by the RAN to the second device, the data packet (see para. 0084, when is desirable to modify the receive window congestion control parameter using mobile system information about the permitted bit rate. Setting the receive window size using 

Although Sastry disclose determining by the RAN that the second device is configured to transmit at least non-Guaranteed Bit Rate (GBR) data; based on determining that the second device is configured to transmit the non-GBR data, reducing by the RAN  the window size indicated by the data packet; and in response to reducing the window size, transmitting, by the RAN to the second device, the data packet;

Sastry however does not explicitly disclose determining that the second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data ; based on determining that the second device is configured to transmit the at least one of non-URLLC data or non-GBR data, reducing  the window size indicated by the data packet; and 
in response to reducing the window size, transmitting, to the second device, the data packet;

Mitra however disclose determining a second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data  (see para. 0003, 0008-0009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC), the second device is configured to transmit base on the service parameters, the services associated with the various communication/parameters, the set of parameters/services, are configured according to a peak data rate configured between the UE and base station, the data rate are the maximum achievable data non-URLLC data or non-GBR data, reducing  the window size indicated by the data packet; and in response to reducing the window size, transmitting, to the second device, the data packet (see 0059, 0076, a congestion window size is initially configured,  according to a maximum segment size (MSS) of 1, 2, 4, or 10. The value of the congestion window size is increased (e.g., by 1 MSS) for each ACK packet transmitted by the UE and received by the network. If the loss of an ACK packet is detected, the network may assume that the network is congested and take action to reduce network load, such as by reducing the congestion window size, reducing the window size, and transmitting, to the second device).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining that a second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data ; based on determining that the second device is configured to transmit the at least one of non-URLLC data or non-GBR data and reducing  the window size indicated by the data packet, as taught by Mitra, in the system of Sastry, so as to configure a set of parameters associated with transfer of packets for the at least one traffic flow between a lower layer of a UE and a higher layer of the UE based on the one or more radio conditions and the UE communicate a first set of packets with the network for the at least one traffic flow based on the set of parameters, see Mitra, paragraphs 9-11.

As per claim 5, the combination of Sastry and Mitra disclose the method of claim 4.

Sastry further disclose wherein the data packet comprises a Transmission Control Protocol (TCP) segment that indicates the window size (see para. 0068, 0084, the client TCP proxy 602 (shown in FIG. 6) uses information about the mobile bandwidth on the network to set the value of the TCP initial window size. The MS 300 establishes a session 400 with the PGW/GGSN 214. The PCRF 308 delivers mobile 

As per claim 11, the combination of Sastry and Mitra disclose the method of claim 4.

Sastry further disclose wherein a data packet being a first data packet, a method further comprising: receiving, from a second device, at least one second data packet, a size of the at least one second data packet being less than the window size indicated in the first data packet; forwarding, to a first device, the at least one second data packet; receiving, from the first device, an acknowledgement of the at least one second data packet; and forwarding, to the second device, the acknowledgement (see Fig.4, para. 0035-38,  the initial size of the congestion window 408 is set to IW=1. This means that the sender, server 406, sends one packet 410 to the receiver, MS 300, before awaiting an acknowledgement 412. According to congestion avoidance, TCP specifies that the server 406 adjust the size of the congestion window using a principle known as additive increase, multiplicative decrease, In the additive increase phase, after each acknowledgement, the sender increases the congestion window size linearly, by one packet. Therefore, after the server 406 has received an acknowledgement 412, the server 406 increases the size of the congestion window 414 (cwnd) from cwnd=1 to cwnd=2. When the server 406 receives acknowledgement 416 that MS 300 received both packets, the server 406 increases the size of the congestion window 418 from cwnd=2 to cwnd=3. In mobile wireless networks, acknowledgements 412, 416 can take longer to arrive at the server 406 than in wired networks. This is because the acknowledgements 412, 416 may be sent partially over a wireless air interface that is typically slower than wired networks. As described earlier, the wireless medium is unpredictable. Therefore, the 

As per claim 13, is rejected the same way as claim 1. Sastry also disclose A system (see Fig. 3-8, a gateway 214, see para. 0062) comprising: 
at least one processor (see Fig.5, processor 520, see para. 0062); and memory storing instructions (see Fig.2, memory 518, see para. 0062-0063, the memory 518 can be used to store computer programs or logic that can be run on processor 520. The memory 518 can also store information such as data structures and other data that is used for providing network protocols and for providing mobile system information such as Quality of Service. The session manager 508 can be hardware or software for performing congestion control modification. The session manager 508 receive mobile system information on interface 510).

As per claim 14, claim 14 is rejected the same way as claim 5.

As per claim 19, the combination of Sastry and Mitra disclose the system of claim 13.

Sastry further disclose wherein a data packet being a first data packet, the operations further comprising: receiving, from the second device, at least one second data packet, a size of the at least one second data packet corresponding to the window size indicated by the first data packet; forwarding, to the first device, the at least one second data packet; receiving, from the first device, an acknowledgement of the at least one second data packet; and forwarding, to the second device, the acknowledgement (see Fig.4, para. 0035-38,  the initial size of the congestion window 408 is set to IW=1. This means that the sender, server 406, sends one packet 410 to the receiver, MS 300, before awaiting an acknowledgement 412. According to congestion avoidance, TCP specifies that the server 406 adjust the size of the congestion window using a principle known as additive increase, multiplicative .  

Claims 6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), and further in view of Wang et al. (US Pub. No.: 2017/0374579).

As per claim 6, the combination of Sastry and Mitra disclose the method of claim 4.

The combination of Sastry and Mitra however does not explicitly disclose wherein receiving the data packet comprises receiving a Protocol Data Unit (PDU) comprising the data packet, the PDU being at least one of a Packet Data Convergence Protocol (PDCP) PDU or a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) PDU.  

Wang however disclose wherein receiving a data packet comprises receiving a Protocol Data Unit (PDU) comprising the data packet, the PDU being at least one of a Packet Data Convergence Protocol (PDCP) PDU or a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) PDU (see para. 0166, 0215-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein receiving a data packet comprises receiving a Protocol Data Unit (PDU) comprising the data packet, the PDU being at least one of a Packet Data Convergence Protocol (PDCP) PDU or a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) PDU, as taught by Wang, in the system of Sastry and Mitra, so as to enable a UE to decrease or increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), for better user experience, see Wang, paragraphs 220-225.

As per claim 15, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose wherein the system is a Packet Data Network (PDN) Gateway (PGW) or a User Plane Function (UPF), and wherein receiving the data packet comprises receiving a Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) that comprises the data packet.

Wang however disclose wherein the system is a Packet Data Network (PDN) Gateway (PGW) or a User Plane Function (UPF) (see Fig.1 C, a system diagram of an example radio access network and an example core network that may be used within the communications system illustrated in FIG. 1A), and wherein 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is a Packet Data Network (PDN) Gateway (PGW) or a User Plane Function (UPF), and wherein receiving the data packet comprises receiving a Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDU) that comprises the data packet, as taught by Wang, in the system of Sastry and Mitra, so as to enable a UE to decrease or increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), for better user experience, see Wang, paragraphs 220-225.

As per claim 16, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose wherein the system is a Radio Access Network (RAN), and wherein receiving the data packet comprises receiving a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Protocol Data Unit (PDU) that comprises the data packet.  

Wang however disclose wherein a system is a Radio Access Network (RAN) (see Fig.1, Fig.2, RAN 202, a radio access network (RAN)), and wherein receiving the data packet comprises receiving a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Protocol Data Unit (PDU) that comprises the data packet (see para. 0166,  The WTRU may determine that data is available for uplink transmission (e.g., when data, such as PDCP SDUs, arrives in the PDCP buffer, and the data is placed in the transmission buffers as,  PDCP PDUs, see also para. 0220-0225, the amount of rate increase (or window size adjustment) may be a configurable aspect. For example, the WTRU may increase the transmission rate by a certain amount in terms of bitrate or in terms of packet rate. Similarly, the WTRU may increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), see also para. 0061, the WTRU's connection through a general packet radio service (GPRS) tunnel protocol ( GTP)-based tunnel).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a system is a Radio Access Network (RAN), and wherein receiving the data packet comprises receiving a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Protocol Data Unit (PDU) that comprises the data packet, as taught by Wang, in the system of Sastry and Mitra, so as to enable a UE to decrease or increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), for better user experience, see Wang, paragraphs 220-225.

Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), and further in view of Dillon et al. (US Pub. No.: 2019/0158371).

As per claim 7, the combination of Sastry and Mitra disclose the method of claim 4.

Sastry disclose determining that the second device is configured to transmit non QoE sensitive data  (see para. 0080-0082, the congestion control modifications described above are based on mobile system Mitra disclose determining that the second device is configured to transmit non QoE sensitive data  (see para. 0003, 0008-009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC));

The combination of Sastry and Mitra however does not explicitly disclose  identifying, by the RAN in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining, by the RAN that the second device is configured to transmit the non QoE sensitive data based on the entry.  

Dillion however disclose identifying, by a RAN in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining, by the RAN that the second device is configured to transmit the non QoE sensitive data based on the entry  (see Fig.4, para, 0071-0079, FIG. 4, both the VPN router 200 and the VPN gateway 300, using CPUs 210 and 310 respectively, implement quality of service (QOS) using, for example, four priority queues 401, 402, 403, and 404 for the outgoing WAN traffic, thereby classifying and prioritizing the outbound data packets. The priority queue 401 stores the highest priority packets to queue for transmission. The priority queue 402 stores the second-highest priority packets. The priority queue 403 stores the third-highest priority packets. Priority queue 404 stores the lowest priority packets. Since the VPN gateway 300 manages outgoing traffic to both VPN router 200a and VPN router 200b, it maintains four priority queues for each of VPN routers 200a and 200b in the network. In the VPN router 200 priority queues 401-404 are stored in memory 220, while in VPN gateway 300, priority queues 401-404 are 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, by a RAN in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining, by the RAN that the second device is configured to transmit the non QoE sensitive data based on the entry, as taught by Dillion, in the system of Sastry and Mitra, so as to configure the rate limiters of network devices based on latency measurements such that network traffic is transmitted and/or received at a maximum possible rate while minimizing/preventing the loss of traffic prioritization, see Dillion, paragraphs 9-15.

As per claim 17, the combination of Sastry and Mitra disclose the system of claim 13.

Sastry further disclose determining that the second device is configured to transmit non QoE sensitive data  (see para. 0080-0082, the congestion control modifications described above are based on mobile system information from GBR bearers supporting GBR and MBR information. As described above, the congestion control modifications is performed using mobile system information from non-GBR bearers / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data, and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information may be used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); and Mitra disclose determining that the second device is configured to transmit non QoE sensitive data  (see para. 0003, 0008-009, 0076, services associated with enhanced mobile 

The combination of Sastry and Mitra however does not explicitly disclose  identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit the non QoE sensitive data based on the entry.  

Dillion however disclose identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit  non QoE sensitive data based on the entry  (see Fig.4, para, 0071-0079, FIG. 4, both the VPN router 200 and the VPN gateway 300, using CPUs 210 and 310 respectively, implement quality of service (QOS) using, for example, four priority queues 401, 402, 403, and 404 for the outgoing WAN traffic, thereby classifying and prioritizing the outbound data packets. The priority queue 401 stores the highest priority packets to queue for transmission. The priority queue 402 stores the second-highest priority packets. The priority queue 403 stores the third-highest priority packets. Priority queue 404 stores the lowest priority packets. Since the VPN gateway 300 manages outgoing traffic to both VPN router 200a and VPN router 200b, it maintains four priority queues for each of VPN routers 200a and 200b in the network. In the VPN router 200 priority queues 401-404 are stored in memory 220, while in VPN gateway 300, priority queues 401-404 are stored in memory 320. Real-time traffic, such as voice is mapped to the highest -priority queue 401. Also, the CPUs 210 and 310 classify IP packets based on the fields within the header of the packets (e.g., Differentiated Services Code Point (DSCP) code points in QoS configurations), source and destination addresses, and, for TCP and UDP, by its source and destination ports / transmit  non-GBR data based on the entry, for non-GRB, see also para. 0002, 0102).

.
  
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), in view of Dillon et al. (US Pub. No.: 2013/0322255), and further in view of Barreto et al (US Pub. No.:2010/0246602).

As per claim 10, the combination of Sastry and Mitra disclose the method of claim 4.

The combination of Sastry and Mitra however does not explicitly disclose transmitting, to the first device, a request indicating a proposed window size; and receiving, from the first device, a confirmation that the proposed window size is acceptable, wherein reducing the window size comprises converting the window size to the proposed window size;

Dillion however disclose a method further comprising: transmitting, to the first device, a request indicating a proposed window size; and wherein reducing the window size comprises converting the window size to the proposed window size (see para. 0110, method for controlling received data flow from a split tunnel, the TELQO bridge 505 dynamically controls the TCP window sizing. With a TCP connection between a client and a server, the client sets a window size, which reflects the number of bytes the client is willing to receive at one time from the server (or the number of bytes that may remain unacknowledged at any given time. This window size is the receive window for the client, which sets a 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method further comprising: transmitting, to the first device, a request indicating a proposed window size; and wherein adjusting the window size comprises converting the window size to the proposed window size, as taught by Dillion, in the system of Sastry and Mitra, so as to provide for automatic and dynamic measurement and adjustment of available capacity of a broadband connection. By way of example, embodiments of the present invention provide for the adjustment of data transmit rates across a broadband connection, adjustment of the transmission rate of a peer device via a VPN tunnel (e.g., an IPSEC tunnel) across a broadband connection, and performance of traffic shaping of received broadband traffic (e.g., broadband traffic received from the Internet via a peerless split tunnel, see Dillion, paragraphs 10-11.

The combination of Sastry, Mitra and Dillon however does not explicitly disclose receiving, from a first device, a confirmation that a proposed window size is acceptable;

Barreto however disclose receiving, from a first device, a confirmation that a proposed window size is acceptable (see para. 0272-0274, on receiving new window sizes, a receiver can adjust itself to the new window sizes and send these new sizes in the ACKS (acknowledgements). In one aspect, a sender (e.g., module 130) does not change the window sizes until it receives ACK from a receiver (e.g., module 150) / a confirmation that a proposed window size is acceptable).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from a first device, a confirmation that a 

As per claim 21, the combination of Sastry, Mitra and Dillion disclose the method of claim 7.

Sastry disclose determining that the second device is configured to transmit non-Guaranteed Bit Rate (GBR) data  (see para. 0080-0082, the congestion control modifications described above are based on mobile system information from GBR bearers supporting GBR and MBR information. As described above, the congestion control modifications is performed using mobile system information from non-GBR bearers / determining/transmitting/receiving non-Guaranteed Bit Rate (GBR) data, and in addition to using mobile system information from GBR bearers and non-GBR bearers to modify congestion control, mobile system information may be used to modify congestion control for multiple traffic performance optimization (TPO) TCP connections as well); and Mitra disclose determining that the second device is configured to transmit at least one of non-Ultra Reliable Low Latency Communication (URLLC) data or non-Guaranteed Bit Rate (GBR) data  (see para. 0003, 0008-009, 0076, services associated with enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra reliable low latency communications (URLLC)); and Dillion disclose identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit  non-GBR data based on the entry  (see Fig.4, para, 0071-0079, FIG. 4, both the VPN router 200 and the VPN gateway 300, using CPUs 210 and 310 respectively, implement quality of service (QOS) using, for example, four priority queues 401, 402, 403, and 404 for the outgoing WAN traffic, thereby classifying and prioritizing the outbound data packets. The priority queue 401 stores the highest priority packets to queue for transmission. The priority queue 402 stores the second-highest priority packets. The priority queue 403 stores the third-highest priority packets. Priority queue 404 stores the lowest priority packets. Since the VPN gateway 300 manages 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, in a header of the data packet, an identifier of the second device; identifying an entry of a database based on the identifier of the second device; and determining that the second device is configured to transmit  non-GBR data based on the entry, as taught by Dillion, in the system of Sastry and Mitra, so as to configure the rate limiters of network devices based on latency measurements such that network traffic is transmitted and/or received at a maximum possible rate while minimizing/preventing the loss of traffic prioritization, see Dillion, paragraphs 9-15.

The combination of Sastry, Mitra and Dillon however does not explicitly disclose receiving, from a first device, a confirmation that a proposed window size is acceptable;

Barreto however disclose receiving, from a first device, a confirmation that a proposed window size is acceptable (see para. 0272-0274, on receiving new window sizes, a receiver can adjust itself to the new window sizes and send these new sizes in the ACKS (acknowledgements). In one aspect, a sender (e.g., module 130) does not change the window sizes until it receives ACK from a receiver (e.g., module 150) / a confirmation that a proposed window size is acceptable).

.

Claims 12 , 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), and further in view of Stanwood et al. (US Pub. No.: 2013/0272121).

As per claim 12, the combination of Sastry and Mitra disclose the method of claim 4.

The combination of Sastry and Mitra however does not explicitly disclose determining that a buffer of the RAN is congested , the RAN serving a first device;  wherein reducing the window size is further based on determining that the buffer is congested.

Stanwood however disclose a method comprising: determining that a buffer of the RAN is congested , the RAN serving a first device;  wherein reducing the window size is further based on determining that the buffer is congested (see Fig.1, para. 0036, the macro base station 110  / a RAN, the pico station 130, or the enterprise femtocell 140 of FIG. 1, in some embodiments, is implemented using the access node 375, Fig.3, para. 0047, 0053-0054, the congestion monitoring module 362 monitors the current state of congestion. The congestion monitoring module 362 use information from the scheduler module 330 to determine congestion, an increase in buffer occupancy or a decrease in buffer egress rate indicates congestion / a buffer of a Radio Access Network (RAN) serving a first device is congested).  



As per claim 20, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose wherein the operations further comprise; determining that a buffer of the RAN is congested wherein reducing the window size is further based on determining that the buffer is congested.
  
Stanwood however disclose wherein an operation further comprise; determining that a buffer of the RAN is congested wherein reducing the window size is further based on determining that the buffer is congested (see Fig.1, para. 0036, the macro base station 110  / a RAN, the pico station 130, or the enterprise femtocell 140 of FIG. 1, in some embodiments, is implemented using the access node 375, Fig.3, para. 0047, 0053-0054, the congestion monitoring module 362 monitors the current state of congestion. The congestion monitoring module 362 use information from the scheduler module 330 to determine congestion, an increase in buffer occupancy or a decrease in buffer egress rate indicates congestion / a buffer of a Radio Access Network (RAN) serving a first device is congested).  



As per claim 22, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose the data packet being a first data packet, wherein the memory further comprises a buffer storing QoE-sensitive data, the QoE- sensitive data comprising at least one of URLLC data or GBR data, and wherein the operations further comprise: receiving, from the second device, at least one second data packet, a size of the at least one second data packet being equal to or less than the window size indicated in the data packet transmitted to the second device, the at least one second data packet comprising the non-QoE-sensitive data; storing, in the buffer, the at least one of non-URLLC data or non-GBR data; and transmitting, to the first device, the at least one second data packet. 

Stanwood however disclose the data packet being a first data packet, wherein the memory further comprises a buffer storing QoE-sensitive data, the QoE- sensitive data comprising at least one of URLLC data or GBR data, and wherein the operations further comprise: receiving, from the second device, at least one second data packet, a size of the at least one second data packet being equal to or less than the window size indicated in the data packet transmitted to the second device, the at least one second  the congestion monitoring module 362 monitors the current state of congestion. The congestion monitoring module 362 is use information from the scheduler module 330 to determine congestion. For example, an increase in buffer occupancy or a decrease in buffer egress rate can indicate congestion. The congestion monitoring module 362 can use application information from the packet inspection module 329 to determine demand for communication, see also para. 0081, 0083).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the data packet being a first data packet, wherein the memory further comprises a buffer storing QoE-sensitive data, the QoE- sensitive data comprising at least one of URLLC data or GBR data, and wherein the operations further comprise: receiving, from the second device, at least one second data packet, a size of the at least one second data packet being equal to or less than the window size indicated in the data packet transmitted to the second device, the at least one second data packet comprising the non-QoE-sensitive data; storing, in the buffer, the at least one of non-URLLC data or non-GBR data; and transmitting, to the first device, the at least one second data packet, as taught by Stanwood, in the system of Sastry and Mitra, so as to provide congestion control, thereby improving network performance between a remote server on the Internet and a mobile device, see Stanwood, paragraphs 14-18.
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US Pub. No.: 2013/0114408), in view of Mitra et al. (US Pub. No.: 2020/0250808), in view of Wang et al. (US Pub. No.: 2017/0374579), and further in view of Barreto et al (US Pub. No.:2010/0246602).

As per claim 18, the combination of Sastry and Mitra disclose the system of claim 13.

The combination of Sastry and Mitra however does not explicitly disclose wherein the operations further comprise: determining that the QoE priority is below a threshold; identifying a proposed window size that 

Wang however disclose wherein an operations further comprise: determining that the QoE priority is below a threshold; identifying a proposed window size that is smaller than the window size indicated by the data packet; transmitting, to the first device, the proposed window size;, wherein reducing the window size comprises reducing the window size indicated by the data packet to the proposed window size (see para. 0215-0220, For example, the WTRU may decrease the transmission rate associated with the WiFi interface (e.g., it may decrease the size of the transmission window) when it determines at least one of the following factors, one factor may be that the WiFi interface does not perform on par with the rate (e.g., a buffer drop due to congestion). An example may be where a metric such as one described above no longer meets a specific condition {a threshold}. For example, one or more data units pending for transmission using the WiFi interface may have exceeded their maximum time of stay in the buffers (e.g., the buffers related to the WiFi interface / the QoE priority is below a threshold). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein an operations further comprise: determining that the QoE priority is below a threshold; identifying a proposed window size that is smaller than the window size indicated by the data packet; transmitting, to the first device, the proposed window size;, wherein reducing the window size comprises reducing the window size indicated by the data packet to the proposed window size, as taught by Wang, in the system of Sastry and Mitra, so as to enable a UE to decrease or increase the size of the window by a certain amount of bits or by a certain amount of data units (e.g., PDCP SDUs, IP packets, or PDCP PDUs), for better user experience, see Wang, paragraphs 220-225.
 
receiving, from the first device, a confirmation that the proposed window size is acceptable;

Barreto however disclose receiving, from a first device, a confirmation that a proposed window size is acceptable (see para. 0272-0274, on receiving new window sizes, a receiver can adjust itself to the new window sizes and send these new sizes in the ACKS (acknowledgements). In one aspect, a sender (e.g., module 130) does not change the window sizes until it receives ACK from a receiver (e.g., module 150) / a confirmation that a proposed window size is acceptable).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from a first device, a confirmation that a proposed window size is acceptable, as taught by Barreto, in the system of Sastry, Mitra and Wang, so that when a network becomes congested (e.g., an increase in packet loss and/or an increase in round-trip time (RTT)), a configuration of the subject technology may adjust the bandwidth usage by decreasing the transfer rate of the streams, and/or optimizing a window size of the packets, see Barreto, paragraphs 251-254.

Allowable Subject Matter
Claims 1-3 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469